     Case: 2:20-cv-05595-EAS-CMV Doc #: 1 Filed: 10/27/20 Page: 1 of 5 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

SHANEICE RASH,                                  : Case No.:
2625 Bridgestone Dr.,
Columbus, OH 43219                              : COMPLAINT

                 Plaintiff,                     : Jury Demand Endorsed Hereon.

       vs.                                      :

ONLINE INFORMATION SERVICES,                    :
INC., a foreign corporation,
c/o Corporation Service Company                 :
50 West Broad Street, Suite 1330
Columbus OH 43215,                              :

                 Defendant.                     :



      NOW COMES THE PLAINTIFF, SHANEICE RASH, BY AND THROUGH

COUNSEL, RICHARD P. GABELMAN, and for her Complaint against the Defendants,

pleads as follows:

                                     JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                        VENUE

   2. Venue is proper in the Southern District of Ohio as the Defendant conducts business

      in the entire State of Ohio.
                                            1
  Case: 2:20-cv-05595-EAS-CMV Doc #: 1 Filed: 10/27/20 Page: 2 of 5 PAGEID #: 2




                                      PARTIES

3. Shaneice Rash is an individual residing in the city of Columbus, Ohio in Franklin

   County.

4. Online Information Services, Inc., is a foreign corporation that conducts business

   in the State of Ohio.


                           GENERAL ALLEGATIONS

5. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to Columbia Gas of Ohio in the amount of $394.00 (“the Alleged Debt”).

6. Plaintiff disputes the Alleged Debt.

7. On March 16, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures and noticed Defendant reporting the Alleged Debt.

8. On or about April 15, 2020, Plaintiff sent Defendant a letter disputing the alleged

   Debt.

9. On June 22, 2020, a prospective lender, Nicholas Finance Corp, obtained

   Plaintiff’s Equifax credit file.

10.On June 30, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures, which showed Defendant last reported the tradeline reflected by the

   Alleged Debt to Equifax and Trans Union on June 10, 2020 and failed or refused to

   flag the tradeline as disputed, in violation of the FDCPA.



                                          2
  Case: 2:20-cv-05595-EAS-CMV Doc #: 1 Filed: 10/27/20 Page: 3 of 5 PAGEID #: 3




11.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

12.Defendant had more than ample time to instruct Experian, Equifax, and Trans

   Union to flag its trade line as Disputed.

13.Defendant’s inaction to have its trade line on Plaintiff’s credit reports flagged as

   disputed was either negligent or willful.

14.Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s

   actions. Her credit report continues to be damaged due to the Defendant’s failure to

   properly report the associated tradelines.



   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

15.Plaintiff reincorporates the preceding allegations by reference.

16.At all relevant times, Defendant, in the ordinary course of its business, regularly

   engaged in the practice of collecting debts on behalf of other individuals or

   entities.

17.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in

   this case is a consumer debt.

18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).




                                           3
     Case: 2:20-cv-05595-EAS-CMV Doc #: 1 Filed: 10/27/20 Page: 4 of 5 PAGEID #: 4




   19.Defendant's foregoing acts in attempting to collect this Alleged Debt violated the

      following provisions of the FDCPA:

         a. 15 U.S.C. §1692e(8) by communicating to any person credit information

             which is known to be false or which should be known to be false, including

             failure to report a disputed debt as disputed.

   20.To date, and a direct and proximate cause of the Defendant’s failure to honor its

      statutory obligations under the FDCPA, the Plaintiff has continued to suffer from a

      degraded credit report and credit score.

   21.Plaintiff has suffered economic, emotional, general, and statutory damages as a

      result of these violations of the FDCPA.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.



                                PRAYER FOR RELIEF

      Wherefore, Plaintiff prays for judgment against Defendant for Actual Damages;

Statutory Damages; Damages for pecuniary, economic and emotional damages and loss;

Attorney’s Fees and the costs of this action.



                                    JURY DEMAND


                                                4
     Case: 2:20-cv-05595-EAS-CMV Doc #: 1 Filed: 10/27/20 Page: 5 of 5 PAGEID #: 5




      Plaintiff hereby demands a trial by Jury.




Dated: October 27, 2020               Respectfully submitted,



                                      /s/Richard P. Gabelman
                                      Richard P. Gabelman, Esq. (#0074642)
                                      6071 Montgomery Road
                                      Cincinnati, Ohio 45213
                                      (513) 321-7733
                                      FAX (513) 321-7740
                                      Email: gabelmanrich@hotmail.com
                                      Attorney for Plaintiff




                                            5
